Citation Nr: 0923289	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  04-10 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right eye disability, 
to include partial blindness. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, in which service connection for a right eye 
condition was denied.

The veteran testified before the undersigned Veterans Law 
Judge in June 2008.  A transcript of the hearing is 
associated with the claims file.

This claim was remanded in July 2008 for further development.  
Unfortunately, and for reasons explained below, the claim 
must again be remanded.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, this claim was remanded in July 2008 in part 
to obtain additional service medical records, including 
hospital records under the veteran's name and identification 
number for any base hospitals associated with Rhein-Main Air 
Force Base.

Review of the record reveals that the RO complied only 
partially with this direction.  The RO requested information 
through the National Personnel Records Center on August 2008.  
In October 2008, NPRC responded that all available service 
treatment records had already been forwarded to the RO.  NPRC 
further advised that, if the RO wished to request clinical 
records, the request needed to be made via a different 
process and to include the year and reason for treatment.  In 
the same month, the RO sent the Veteran a duty to assist 
letter requesting this specific information.  The Veteran did 
not respond.  

However, the Board notes that the Veteran underwent VA 
examination in August 2008 for his eye condition.  In the 
examination, the Veteran reported that he was "stabbed" in 
the right eye while in the military but couldn't really 
remember what happened due to amnesia following the incident.  
He reported that the incident occurred in December 1979.

The RO conducted no other follow-up.  

Remand is therefore required to obtain any clinical 
(hospital) records under the veteran's name and 
identification number for any base hospitals associated with 
Rhein-Main Air Force Base for the time period of 1-31 
December 1979.  Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all clinical 
(hospital) records under the veteran's 
name and identification number for any 
base hospitals associated with Rhein-Main 
Air Force Base for the time period from 
1-31 December 1979.

Request assistance from the service 
department if necessary and document any 
negative responses.  Inform the veteran 
so that he may make attempts to procure 
the records on his own.

2. After taking any and all follow-up 
actions indicated in #1, and if warranted 
by evidence received, return the August 
2008 examination to the examiner who 
conducted it.  If that examiner is not 
available or it is determined that 
another examination should be conducted, 
schedule the veteran for medical 
examination by an appropriate medical 
professional to determine the nature, 
extent, and etiology of his claimed right 
eye condition.  All indicated tests and 
studies should be performed. The claims 
folder, a copy of this remand, and a copy 
of the June 2008 hearing must be provided 
to the examiner in conjunction with the 
examination.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any diagnosed right eye 
condition is the result of the veteran's 
active service or any incident therein.

All opinions expressed must be supported 
by complete rationale.

3. After undertaking any other 
development deemed essential, 
readjudicate the veteran's claim for 
service connection for a right eye 
condition, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, provide him and his 
representative with a supplemental 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for a 
scheduled VA examination could result in the denial of his 
claim. 38 C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991). The Board intimates no opinion as 
to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).








_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




